DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a continuous tape as recited in claims 1 and 12. The closest prior art, Beraud et al., U.S. Pre Grant Publication 2012/0015135, teaches an intermediate material comprising a ribbon of reinforcement strands or filaments associated on each of its faces with a polymeric binder in which the strands or filaments extend in a direction parallel to the length of the ribbon, characterized in that the ribbon has a given width essentially constant over all its length and a standard deviation less than 0.25 mm wherein the polymeric binder is less than 15% of the total weight of the intermediate material [0017 and reference claim 17]. Beraud fails to teach or suggest a polymer impregnation level ranging between about 25% and about 75%. Additionally, Beraud fails to teach or suggest that the tape comprises inside filaments which are not taken in the polymer in an amount of 20 to about 50% of the total of the filaments of the tape and the polymer forms an outer continuous sheath of the tape as recited in claim 12.

	In summary, claims 1-18, 25-29 and 32-35 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786